Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/01/2021 has been entered.  Claims 11-15, 17, & 20-21 remain pending.  Claims 1-10, 16, 18-19, and 22 have been cancelled. 

The amendments to the claims have overcome each and every rejection made in Non-Final Rejection mailed 11/30/2020 under 35 USC 112 and those rejections are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new grounds of rejection.  Please see new grounds of rejection below.
Claim Objections
Claim 21 objected to because of the following informalities:  “The apparatus of claim 11” should be “The gas turbine engine of claim 11”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a housing".  There is insufficient antecedent basis for this limitation in the claim since parent claim 11 has already defined “a housing” and it is unclear whether the housing of claim 14 is the same as the housing of parent claim 11. For the purpose of examination, the housing of claim 14 will be interpreted as being the same housing of parent claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080080967 to Urbassik in view of US 4351150 to Schulze in further view of US 20110000572 to Ramaswamy as evidenced by “ARLON 3000XT: A NEW HIGH PERFORMANCE MATERIAL DESIGNED FOR EXTREME ENVIRONMENTS” to Drake in even further view of US 9644495 to Zurmehly.
claim 11: 
(i) Urbassik discloses a gas turbine engine (see title), comprising: 
a turbomachinery core (core engine 13) surrounded by a casing (turbine casings 108/110, compressor casing unlabeled Fig 1); 
a cowling (unlabeled line forming a radially outer surface which is flush with frame hub 40, Fig 1) surrounding the casing (Fig 1) such that an under-cowl area is defined between the casing and the cowling (Fig 1); and 
a cooling apparatus (see title, Par 0006) disposed in the under-cowl area (Fig 1), comprising: 
a cooling duct comprising: a wall structure (walls of inlet assembly 102, inlet tube 121, plenum 125, first pipe 104, and second pipe 106) defining an air flowpath (Par 0017); wherein the cooling duct is connected to an opening in the cowling (Figs 1-3, Par 0017).
(ii) Urbassik does not disclose a housing that contains electronics therein; nor wherein the cooling duct is connected between an opening in the cowling and the housing to provide cooling air to the housing.
(iii) Schulze is also in the field of gas turbine engines (see title) and teaches: 
a housing (electronics module 14, Fig 3) that contains electronics therein (electronic components 15, Fig 3); and 
a cooling duct (pipes 10/21 and apertures 18/20, Fig 3) connected to an opening (aperture 9) in a cowling (cowl 2) and the housing to provide cooling air to the housing (Col 4 Lns 10-11). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling duct as disclosed by 
(v) Urbassik does not explicitly disclose wherein the wall structure comprises a rigid thermoplastic material having a predetermined temperature limit of approximately 177˚C (350˚F); and a silicone-based thermal barrier layer surrounding the wall structure.
(vi) Ramaswamy is also in the field of thermal barriers (see title) and teaches a wall structure (core 14, insulation layer 30, reinforcement layer 40) which is made of a carbon fiber reinforced (Par 0020) thermoplastic material (Pars 0018/0027, polyether ether ketone) and is surrounded by a thermal barrier layer (cover 50) made of a silicone based material (Par 0030).  
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall structure as disclosed by Urbassik with the polyether ether ketone material and a silicone-based thermal barrier layer as taught by Ramaswamy for the purpose of conveying fluids in a high temperature environment (see abstract). 
(viii) The proposed combination teaches all structural limitations of the claim and is capable of functioning in a high heat environment (Ramaswamy: see abstract, up to 750˚F) and the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, see MPEP 2144.07.  PEEK is known to have a heat deflection temperature of approximately 350˚F (as evidenced by Drake, Page 15, Table 3.6.1).
 (ix) The proposed combination does not explicitly teach wherein the thermal barrier layer is spaced from the wall structure by spacers to create an air gap between the wall structure and the thermal barrier.  

(ix) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the thermal barrier as taught by the proposed combination with an air gap and spacers as taught by Zurmehly for the purpose of providing thermal isolation from high external temperatures thereby reducing heat loads, coking, maintenance, heat rejection requirements, overhaul requirements, and engine removals as well as increasing engine life (Col 1 Lns 56-63).  
(b) Regarding claim 12: 
(i) The proposed combination teaches the gas turbine engine of claim 11. 
(ii) Urbassik further discloses wherein the cooling apparatus receives cooling air from a fan (fan assembly 12) of the gas turbine engine (Pars 0006/0017).
(c) Regarding claim 13: 
(i) The proposed combination teaches the gas turbine engine of claim 11. 
(ii) Urbassik further discloses wherein the cooling apparatus includes a tube (first and second pipes 104/106, Fig 4). 




claim 14: 
(i) The proposed combination teaches the gas turbine engine of claim 11. 
(ii) The proposed combination further teaches wherein the housing (Urbassik: inlet assembly 102, inlet tube 121, plenum 125; Schulze: electronics module 14) includes a plurality of panels (Urbassik: Fig 4; Schulze: Fig 3).
(e) Regarding claim 15: 
(i) The proposed combination teaches the gas turbine engine of claim 11. 
(ii) Ramaswamy further teaches wherein the wall structure is a thermoplastic composite (Pars 0018/0027, polyether ether ketone) having carbon fibers (Par 0020) cured in a matrix of polyether ether ketone (Pars 0018/0027, polyether ether ketone).

Claim 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080080967 to Urbassik in view of US 4351150 to Schulze in further view of US 20110000572 to Ramaswamy as evidenced by “ARLON 3000XT: A NEW HIGH PERFORMANCE MATERIAL DESIGNED FOR EXTREME ENVIRONMENTS” to Drake. 
(a) Regarding claim 17: 
(i) Urbassik discloses a gas turbine engine cooling apparatus (see title, Par 0006), comprising: a cooling duct including a self-supporting (Par 0017) inner tube (first and second pipes 104/106) connected to an opening in a cowling (unlabeled line forming a radially outer surface which is flush with frame hub 40, Fig 1) of the gas turbine engine.
(ii) Urbassik does not disclose a housing that contains electronics therein, wherein the cooling duct is connected between an opening in the cowling and the housing to provide cooling air to the housing.
(iii) Schulze is also in the field of gas turbine engines (see title) and teaches: 
a housing (electronics module 14, Fig 3) that contains electronics therein (electronic components 15, Fig 3); and 
a cooling duct (pipes 10/21 and apertures 18/20, Fig 3) connected to an opening (aperture 9) in a cowling (cowl 2) and the housing to provide cooling air to the housing (Col 4 Lns 10-11). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling duct as disclosed by Urbassik with the housing as taught by Schulze for the purpose of cooling electronics (Col 4 Lns 10-11). 
(v) The proposed combination does not explicitly teach wherein the inner tube and housing comprise a rigid thermoplastic material, wherein the inner tube comprises a rigid thermoplastic composite of carbon fibers cured in a matrix of polyether ether ketone and having a temperature limit of approximately 177˚C; nor a silicone-based thermal barrier layer surrounding the inner tube and housing, the silicone-based barrier layer protecting the inner tube and housing from temperatures exceeding 177˚C.
(vi) Ramaswamy is also in the field of thermal barriers (see title) and teaches a wall structure (core 14, insulation layer 30, reinforcement layer 40) which is made of a carbon fiber reinforced (Par 0020) thermoplastic material (Pars 0018/0027, polyether ether ketone) and is surrounded by a thermal barrier layer (cover 50) made of a silicone based material (Par 0030).  
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and inner tube as taught by the proposed combination with the carbon fiber reinforced thermoplastic material and 
(viii) The proposed combination teaches all structural limitations of the claim and is capable of functioning in a high heat environment (Ramaswamy: see abstract, up to 750˚F) and the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, see MPEP 2144.07.  PEEK is known to have a heat deflection temperature of approximately 350˚F (as evidenced by Drake, Page 15, Table 3.6.1).
(b) Regarding claim 20: 
(i) The proposed combination teaches the apparatus of claim 17. 
(ii) The proposed combination further teaches wherein the thermal barrier layer is in contact with an outer surface of the inner tube and an outer surface of the housing (Ramaswamy: the thermal barrier layer of Ramaswamy is wrapped around the structure, Fig 1, Par 0030).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080080967 to Urbassik in view of US 4351150 to Schulze in further view of US 20110000572 to Ramaswamy as evidenced by “ARLON 3000XT: A NEW HIGH PERFORMANCE MATERIAL DESIGNED FOR EXTREME ENVIRONMENTS” to Drake in even further view of US 9644495 to Zurmehly in even further view of US 20150197697 to Archangel.
(a) Regarding claim 21: 
(i) The proposed combination teaches the apparatus of claim 11. 
(ii) The proposed combination further teaches wherein the wall structure is formed of first (Urbassik: at least pipes 104/106, Figs 4/5; Schulze: portion of pipe 10 nearest 
(iii) Archangel is also in the field of tubing in gas turbine engines (see abstract, Par 0002) and teaches a multi-walled tube comprising first (outer tube pipe portion 352, Par 0039, Fig 5) and second (outer tube tip portion 362, Par 0039, Fig 5) tube sections interconnected by fasteners (fasteners 388 passing through mating holes 390 of flange regions 382/386, Par 0039, Fig 5).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall structure as taught by the proposed combination to be interconnected with a second tube section using a bolt and flange connection as taught by Archangel for the purpose of fastening a first tube section to a second tube section (Par 0039).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745